Title: To Thomas Jefferson from Elijah Griffiths, 30 July 1802
From: Griffiths, Elijah
To: Jefferson, Thomas


          
            Dear Sir,
            Philadelphia July 30—1802
          
          Mr William Dewees, a practitioner at our Bar, has been advised by his friends to apply for the appointment of Commissioner of Bankruptcy. I have long known this gentleman; his principles & practice has been in unison with the friends of Elective Goverment; his connections are respectable; & his character as a professional man, Stands unimpeached.
          Should Mr Dewees be approved of, it will gratify a number of your friends here, who are satisfied the trust will be discharged with ability & integrity; it will be particularly pleasing to the citizens of the county of Philadelphia, where he proposes to reside; & I take the liberty of adding, it will very much oblige your friend & Huml. Sert.
          
            E. Griffiths
          
        